Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recessed surface of the annular inwardly-extending groove of the blade facing towards the blade, the lateral surface of the disc-shaped bearing case facing towards the blade and away from the recessed surface of the blade as set forth in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
             Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.           Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 11/052,549. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the patent discloses all the claimed subject matter including that the annular inwardly-extending groove (defined by the recessed portion within the blade which receives a bearing or a second bearing; claim 2 of the patent) inherently comprising a recessed surface facing towards the blade (the recessed surface in the blade inherently also faces the rest of the blade), the bearing (as the second bearing) including a disc-shaped bearing cage (the cage of the bearing is inherently disk-shape as the first bearing set forth in claim 1 of the patent)  and a plurality of balls partially supported by the disc- shaped bearing cage, the disc-shaped bearing cage comprising a lateral surface that faces towards the blade and away from the recessed surface. It should be noted that the lateral surface of the case could be defined by the circumference surface of the cage that one of its ends faces the blade and the recessed  surface of the blade and the other end extends away from the recessed  surface of the blade. Claim 4 of the patent also teaches a stem that extends longitudinally along the pivot axis, the stem comprising an outer surface comprising a planar portion (as a second planar portion), wherein the planar portion extends longitudinally along the pivot axis and faces away from the pivot axis, and the planar portion of the outer surface of the stem is received within an aperture of the second handle and an aperture of the bearing. See claim 1 of the patent lines 5-11 and 40-42. 
           Regarding claim 2, claim 4 of the patent discloses the claim subject matter. See claim 1 of the patent lines 7-9. ‘
           Regarding claim 3, claim 4 of the patent discloses the claim subject matter including a second annular inwardly-extending groove (defined by an annular inwardly-extending of the second handle; claim 1 of the patent, lines l4-15) and a second bearing (defined by the bearing; claim 1 of the patent, lines 23-37). See claim 1 of the patent lines 7-9.
            Regarding claim 4, claim 4 of the patent discloses the claim subject matter including that the stem has an internal threading (claim 1 if the patent, line 5).
            Regarding claim 5, claim 6 of the patent discloses the claim subject matter.
            Regarding claim 6, claim 4 of the patent discloses the claim subject matter. See claim 1 of the patent, lines 2-3.
            Regarding claim 7, claim 4 of the patent discloses the claim subject matter. See claim 1 of the patent. 
            Regarding claim 8, claim 4 of the patent discloses the claim subject matter including engagement members (defined as a second plurality of balls). See rejection of claim 1 above.
             Regarding claim 9, claim 4 of the patent discloses the claim subject matter including that the engagement members comprises a plurality of balls.
             Regarding claim 10, claim 4 of the patent discloses the claim subject matter. See claim 1 of the patent.
             Regarding claim 11, claim 4 of the patent discloses the claim subject matter. See claim 1 of the patent.
              Regarding claim 12, claim 4 of the patent discloses the claim subject matter. See claim 4 rejection.
               Regarding claim 13, claim 4 of the patent discloses the claim subject matter. See claim 6 rejection.
               Regarding claim 14, claim 6 of the patent discloses the claim subject matter.
Regarding claims 15-20, claim 4 and also claims 15-21 of the patent
claimed subject matter.


Claim Rejections - 35 USC § 112
4.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

      The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
5.        Claim 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

          Regarding claim 1, the specification does not disclose, “the annular inwardly-extending groove comprises a recessed surface facing towards the blade.” In fact, it is not clear how the recessed surface of the annular-inwardly extending groove of the blade could face towards the blade. 

          Regarding claim 1, the specification does not disclose, “the disc-shaped bearing case comprising a lateral surface that faces towards the blade and away from the recessed surface.” In fact, it is not clear which face of the bearing case is considered to be its “lateral face.” It is also not clear how the lateral surface faces toward the blade and also way from the recessed surface of the blade.
          
5.        Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

          Regarding claim 1, “the annular inwardly-extending groove comprises a recessed surface facing towards the blade” in not clear. It is not clear how the recessed surface of the annular-inwardly extending groove of the blade could face towards the blade. 

          Regarding claim 1, “the disc-shaped bearing case comprising a lateral surface that faces towards the blade and away from the recessed surface” is unclear. It is not clear which face of the bearing case is considered to be its “lateral face.” It is also not clear how the lateral surface faces toward the blade and also way from the recessed surface of the blade.          

Claim Rejections - 35 USC § 103
      6.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.       Claim 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over, Non patent literature as document A1 (Kershaw ZT 450 https://www.youtube.com/watch?v=wB-8VM6aPS), 
hereinafter Kershaw, provided by the IDS submitted on 07/06/2021 and a copy of the document is available in application No. 15/373,071, in view of France (2015/0325731). Regarding claim 1, as best understood, Kershaw teaches a folding knife (Figs. provided on  page 2 of the non-patent literature document) comprising: a handle including a first handle and a second handle coupled to the first handle; a pivot axis; a blade having a cutting edge, the blade is pivotably coupled to the handle between the first handle and the second handle, the blade comprising an annular inwardly-extending groove (Figs. 1-6 on page 3 of the non-patent literature), the blade is pivotable about the pivot axis with respect to the first handle and the second handle between a retracted position and an extended position, the cutting edge is exposed in the extended position and a portion of the blade is received within the handle in the retracted position; and a bearing within the annular inwardly-extending groove in the blade for facilitating movement of the blade between the retracted position and the extended position, the annular inwardly-extending groove comprising a recessed surface facing towards the blade, the bearing including a disc-shaped bearing cage and a plurality of balls partially supported by the disc- shaped bearing cage, the disc-shaped bearing cage comprising a lateral surface that faces towards the blade and away from the recessed surface. Kershaw also teaches a stem (defined by an inherent pivot pin that passes through the pivot holes of the first handle, blade and the second handle and the holes of the bearings within the blade and the second handle) that extends longitudinally along the pivot axis. See pages 1-3 in Kershaw. Kershaw does not explicitly teach that the stem the stem comprising an outer surface comprising a planar portion, wherein the planar portion extends longitudinally along the pivot axis and faces away from the pivot axis. However, France teaches a folding knife 10 including a stem 11 that extends longitudinally along a pivot axis, the stem 11 comprising an outer surface comprising a planar portion (Figs. 1 and 4-5), wherein the planar portion extends longitudinally along the pivot axis and faces away from the pivot axis, and the planar portion of the outer surface of the stem 11 is received within an aperture of a second handle 12 and an aperture of a bushing 50, which is located in the aperture of the blade. See Figs. 1-9 in France. It would have been obvious to a person of ordinary skill in the art to provide Kershaw’s folding knife with the stem, as taught by France, in order to enhance pivotal movement of the blade from an open position to a close position and also removing the step when is needed.
                   Regarding claim 2, Kershaw, in view of France, teaches everything noted above including that the outer surface of the stem comprising a cylindrical outer surface that extends longitudinally along the pivot axis and faces away from the pivot axis. See Figs. 1 and 4-5 in France.
                   Regarding claim 3, Kershaw teaches everything noted above including a second annular inwardly-extending groove in the second handle; and a second bearing within the second annular inwardly-extending groove, the second bearing including a second disc-shaped bearing cage and a second plurality of balls partially supported by the disc-shaped bearing cage.  
                   Regarding claim 4, Kershaw, in view of France, teaches everything noted above including that the stem comprises an internal threading. See Fig. 1C in France.
                   Regarding claim 5, Kershaw teaches everything noted above including that the plurality of balls extend beyond the blade to form a gap between the blade and the first handle. See pages 1-4 in Kershaw.   
                   Regarding claim 6, Kershaw teaches everything noted above including that the first handle and the second handle are detachably coupled. This is also taught by France. 
                   Regarding claim 7, Kershaw teaches everything noted above including that the disc-shaped bearing cage does not extend out of the annular inwardly-extending groove.  
                   Regarding claim 8, Kershaw in view of France, teaches a folding knife comprising: a handle including a first handle and a second handle coupled to the first handle; a pivot axis; a blade having a cutting edge, the blade is pivotably coupled to the handle between the first handle and the second handle, the blade is pivotable about the pivot axis with respect to the first handle and the second handle between a retracted position and an extended position, the cutting edge is exposed in the extended position and a portion of the blade is received within the handle in the retracted position; an annular inwardly-extending groove in the second handle; a bearing within the annular inwardly-extending groove in the second handle, the bearing including a disc-shaped bearing cage and a plurality of engagement members partially supported by the disc-shaped bearing cage; and a stem that extends longitudinally along the pivot axis, the stem comprising a planar outer surface that extends longitudinally along the pivot axis and faces away from the pivot axis, the planar outer surface of the stem is received within an aperture of the blade and an aperture of the bearing. See pages 1-4 in Kershaw and Figs. 1-8 in France.
                   Regarding claim 9, Kershaw teaches everything noted above including that the plurality of engagement members comprising a plurality of balls.  
                   Regarding claim 10, Kershaw teaches everything noted above including that the stem comprising an outer surface that comprises the planar outer surface and a cylindrical outer surface, each of which extend longitudinally along the pivot axis. See Figs. 1 and 4-5 in France.
                    Regarding claim 11, Kershaw teaches everything noted above including that the disc-shaped bearing cage does not extend out of the annular inwardly-extending groove.  
                    Regarding claim 12, Kershaw, in view of France, teaches everything noted above including that the stem comprises an internal threading. See Fig. 1C in France.
                   Regarding claim 13, Kershaw teaches everything noted above including that the first handle and the second handle are detachably coupled. This is also taught by France. 
                    Regarding claim 14, Kershaw teaches everything noted above including that the plurality of engagement members extend beyond the second handle to form a gap between the second handle and the blade.  
                    Regarding claim 15, Kershaw in view of France, teaches a folding knife comprising: a handle including a first handle and a second handle coupled to the first handle; a pivot axis; a blade having a cutting edge, the blade is pivotably coupled to the handle between the first handle and the second handle, the blade is pivotable about the pivot axis with respect to the first handle and the second handle between a retracted position and an extended position, the cutting edge is exposed in the extended position and a portion of the blade is received within the handle in the retracted position; and a first annular inwardly-extending groove in the blade; a first bearing within the first annular inwardly-extending groove in the blade, the first bearing defining a first central aperture, the first bearing comprising a first plurality of engagement members arranged around the first central aperture, the first plurality of engagement members facilitating movement of the blade between the retracted position and the extended position; a second annular inwardly-extending groove in the second handle; 10Atty. Dkt. No. 066749-2931 a second bearing within the second annular inwardly-extending groove in the second handle, the second bearing defining a second central aperture, the second bearing comprising a second plurality of engagement members arranged around the second central aperture, the second plurality of engagement members facilitating movement of the blade between the retracted position and the extended position; and a stem received within the first central aperture of the first bearing and the second central aperture of the second bearing, the stem comprising a planar outer surface that faces towards at least one of the first bearing and the second bearing.  See pages 1-4 in Kershaw and Figs. 1-8 in France.
                   Regarding claim 16, Kershaw teaches everything noted above including that the first plurality of engagement members comprising a first plurality of balls, and the second plurality of engagement members comprising a second plurality of balls.  
                   Regarding claim 17, Kershaw, as modified by France, teaches everything noted above including that the stem comprising an outer surface that comprises the planar outer surface and a cylindrical outer surface, each of which extend longitudinally along the pivot axis.  See Figs. 1 and 4-5 in France
                   Regarding claim 18, Kershaw teaches everything noted above including that the first bearing comprising a first disc-shaped bearing cage that supports the first plurality of engagement members, the second bearing comprising a second disc-shaped bearing cage that supports the second plurality of engagement members.  
                   Regarding claim 19, Kershaw teaches everything noted above including that the first disc-shaped bearing cage does not extend out of the first annular inwardly-extending groove, and the second disc-shaped bearing cage does not extend out of the second annular inwardly-extending groove.  
                   Regarding claim 20, Kershaw teaches everything noted above including that the first plurality of engagement members extend beyond the blade to form a gap between the blade and the first handle, and the second plurality of engagement members extend beyond the second handle to form a gap between the second handle and the blade.

Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Hawks et al. (2013/0047439), Allen et al. (2020/0001476), and Onion (2012/0234142) teach a folding knife. 

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  May 09, 2022